Citation Nr: 1708503	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee strain.

2.  Entitlement to a rating in excess of 10 percent for left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1992 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

This appeal was previously before the Board in August 2010, February 2012 and March 2015 when they were remanded for additional development.  In an October 2016 decision, the Board reinstated the Veteran's 20 percent rating for his right knee disability and remanded the issues of increased ratings for both the right and left knee for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2009 to June 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the October 2016 remand, the Veteran was afforded a new VA examination in November 2016.  The November 2016 VA examiner noted that the additional factors contributing to disability included "less movement than normal due to ankylosis, adhesions, etc." in both knees.  However, the examiner later concluded that neither knee had ankylosis.  Additionally, in the October 2016 remand the Board instructed that the examiner address the criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the November 2016 VA examiner failed to address such criteria.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the Veteran should be afforded a new VA examination to clarify whether he has ankylosis and to address the criteria set forth in in Correia.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated March 2016 to the present.

2. Then, schedule a new examination to evaluate the severity of the Veteran bilateral knee disability.  The claims folder must be made available to and reviewed by the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion and the specific degree at which pain begins.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. Ensure that the VA examination has met the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




